SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2008 Management Discussion and Analysis of Financial Position and Operating Results We are a development stage company with a portfolio of silver-dominant projects located in seven countries in the Americas and Australia.We are currently developing our Pirquitas property that is located in the province of Jujuy in northwest Argentina.We may monetize certain of our assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and listed on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of the financial position and operating results of the company for the nine months ended September 30, 2008 and 2007 is prepared as of November 4, 2008 and should be read in conjunction with the audited consolidated financial statements and the related notes thereto and in conjunction with the MD&A for the year ended December 31, 2007, which have been prepared in accordance with Canadian generally accepted accounting principles. All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available free of charge on our website at www.silverstandard.com, on the Canadian Securities Administrators’ (CSA) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s (SEC) website at www.sec.gov. PIRQUITAS CONSTRUCTION UPDATE During the nine months ended September 30, 2008, approximately $100.3 million of capital and $6.4 million of exploration expenditures were incurred on the Pirquitas property in Argentina.At Pirquitas, construction is advancing well and on schedule.The gas pipeline has been installed and pressure tested.Commissioning will occur in the fourth quarter.The process water supply system has been completed and commissioned.The vendor representative is on-site to commence commissioning of the power station.The process plant structural steel installation is progressing on schedule and the truck-shop and warehouse have been completed.The mine operations crews are advancing the open pit pre-stripping.A total of approximately 2 million tonnes of pre-strip waste has been mined to date.A number of process plant operators have been hired and have joined the commissioning team, which is currently undergoing intensive process training.The Pirquitas Project is on schedule with plant commissioning to commence in the fourth quarter of this year. The Pirquitas property is located in the province of Jujuy in northwest Argentina.In May 2008, we reported that proven and probable silver reserves at Pirquitas have increased by 43% to 195 million ounces.In addition, tin reserves increased by 41% to 159 million lbs and zinc reserves by 32% to 548.5 million lbs.Based on the increased reserves, Pirquitas mine life has been extended to 14.5 years.The mine is expected to produce an average of approximately 10.9 million ounces of silver, in excess of 2,500 tonnes of tin and 6,600 tonnes of zinc per year.As of September 30, 2008, we had expended US$148million of the total estimated construction costs of US$220 million. 1 THIRD QUARTER FINANCIAL HIGHLIGHTS · We recorded earnings for the quarter of $11.2 million or $0.18 per share.Significant items incurred during the quarter include: o $18.2 million after-tax gain on sale of the Shafter Silver Project; o $1.7 million of foreign exchange gain reflecting the strengthening of the US dollar versus Canadian dollar; offset by: o $3.0 million future income tax expense; o $2.7 million non-cash stock based compensation; o $0.9 million unrealized loss on financial instruments held-for-trading; o $0.7 million interest expense related to convertible debt · We incurred $47.0 million for construction and $4.0 million for exploration at the Pirquitas project in Argentina as well as $14.6 million in exploration expenditures to advance other key properties during the quarter.Significant exploration expenditures include $5.8 million at the Pitarrilla property in Mexico, $4.7 million at the Snowfield property in Canada, $2.1 million at the San Luis property in Peru and $1.5 million at the Diablillos property in Argentina. · We closed the sale of the Shafter Silver Project in Presidio County, Texas, to Aurcana Corporation for total consideration of $38.2 million.The transaction resulted in a pre-tax gain of $31.5million (after-tax gain of $18.2million). CURRENT MARKET CONDITIONS The global financial markets have experienced significant events which have impacted the global economy with reduced credit availability, higher cost of funding; high volatility in commodity prices and foreign exchange markets; and a slowdown in general economic activity.These events could have a significant impact on our business such as: · The credit crisis may impact the availability and cost of financing our projects. · The volatility in silver and other metal prices impacts our future revenues, earnings and cash flow. · The volatility of stock markets impacts our value of our share investments. We will continue to adopt strategies to mitigate these challenges. THIRD QUARTER FINANCIAL REVIEW For the quarter ended September 30, 2008, we recorded earnings of $11,212,000 or $0.18 per share compared to loss of $13,356,000 or $0.21 per share in the third quarter of 2007.For the nine months ended September 30,2008, we recorded earnings of $6,913,000 or $0.11 per share compared to loss of $21,053,000 or $0.34 per share in the same period of 2007.A discussion of the various components of the expense and income items compared to the prior year follows: Exploration and mineral property costs Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 $ (000 ) $ (000 ) $ (000 ) $ (000 ) Property examination and exploration 75 3 242 61 Reclamation and accretion 53 121 175 286 128 124 417 347 We incurred $75,000 in property examination and exploration expenditures during the quarter compared to $3,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, generative exploration expenditures were $242,000 compared to $61,000 in the same period of the prior year, reflecting an increase in generative activity in Mexico. Reclamation and accretion expense was $53,000 during the quarter compared to $121,000 expended during the same quarter of the prior year.For the nine months ended September 30, 2008, reclamation and accretion expense was $175,000 compared to $286,000 for the same period of the prior year, reflecting decrease in reclamation activity at the Duthie project during the period. 2 Expenses Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Salaries and employee benefits 807 596 2,021 1,651 Depreciation 81 100 229 228 Professional fees 271 143 699 454 General and administration 975 988 3,465 3,722 Stock-based compensation 2,707 4,531 7,577 10,747 Foreign exchange loss (gain) (1,656) 1,998 (3,366) 2,383 3,185 8,356 10,625 19,185 Salaries and employee benefits were $807,000 during the quarter compared to $596,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, salaries and employee benefits were $2,021,000 compared to $1,651,000 in the same period of the prior year.The increase in salaries and benefits over the prior year was the result of hiring additional senior staff as we transition to a producing mining company. Depreciation expense was $81,000 during the quarter compared to $100,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, depreciation expense was $229,000 compared to $228,000 for the same period of the prior year.These amounts are consistent with their respective periods in the prior year. Professional fees were $271,000 during the quarter compared to $143,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, professional fees were $699,000 compared to $454,000 for the same period of the prior year.The increase in expenses over the prior year relates to higher accounting, tax and legal fees.These higher costs are expected to continue as we advance our properties and comply with increasing regulatory requirements. General and administrative expenses during the quarter were $975,000 compared to $988,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, general and administrative expenses were $3,465,000 compared to $3,722,000 for the same period of the prior year.The decrease in general and administrative expenses was mainly due to a share donation of $600,000 made in the prior year to support the new geology building at the University of British Columbia offset by higher insurance fees, office expenses and travel costs. Stock-based compensation expense was $2,707,000 during the quarter compared to $4,531,000 in the same quarter of the prior year.Of the current quarter’s expense, $1,983,000 related to employee salaries and benefits and $724,000 related to general and administration for directors and consultants.This compares with $4,021,000 related to employee salaries and benefits and $510,000 related to general and administration for directors and consultants in the same quarter of the prior year.For the nine months ended September 30, 2008, stock-based compensation expense was $7,577,000 compared to $10,747,000 in the same period of the prior year.Of the current period’s expense, $6,081,000 related to employee salaries and benefits and $1,496,000 related to directors and consultants fees.This compares with $8,937,000 related to employee salaries and $1,810,000 related to directors and consultants fees for the same period of the prior year.The decrease was related to vesting of stock options granted in the prior years.We value stock options granted to employees, directors and consultants using the Black-Scholes pricing model.Stock-based compensation assigned to mineral properties during the quarter was $43,000 compared to $211,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, stock-based compensation assigned to mineral properties was $31,000 compared to $494,000 for the same period of the prior year.The decrease was related to stock-based compensation reversed as a result of unvested stock options forfeited during the period. 3 Foreign exchange gain was $1,656,000 for the quarter compared to a loss of $1,998,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, foreign exchange gain was $3,366,000 compared to a loss of $2,383,000 in the same period of the prior year.As proceeds from our convertible debt financing and sale of silver bullion were in US dollars, we now hold a significant portion of our cash in US funds.Therefore, the strengthening of the US dollar versus the Canadian dollar would result in a foreign exchange gain and vice versa.The foreign exchange gain for the quarter and the nine months ended September 30, 2008 periods reflected the strengthening in the US dollar versus the Canadian dollar in their relative periods. Other income (expenses) Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Investment income 1,018 1,212 2,616 5,763 Financing fees - - (3,690) - Interest expense on convertible debt (709) - (2,769) - Gain on sale of silver bullion - - 23,457 - Gain on sale of marketable securities - - 2,105 - Unrealized gain (loss) on financial instruments held-for-trading (924) (1,860) 461 (2,176) Future income tax expense (3,016) (457) (3,979) (1,617) Write-down of other investments - (4,000) (18,402) (4,000) Gain on sale of mineral property 31,526 229 31,526 509 Income tax expense (13,370) - (13,370) - 14,525 (4,876) 17,955 (1,521) Investment income during the quarter was $1,018,000 compared to $1,212,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, investment income was $2,616,000 compared to $5,763,000 in the same period of the prior year.The decreased investment income was due to lower yields on investments.As a result of significant volatility in the credit market since the fourth quarter of 2007, we opted to mitigate credit risk by investing the majority of our cash and cash equivalents in US and Canadian government treasury bills.These treasuries have lower yields. In February 2008, we successfully completed a US$138,000,000 convertible note financing.The convertible notes bear interest at a rate of 4.5% per year and may be redeemed by us on and after March 5, 2013.Financing fees of $3,690,000 incurred relate to one-time financing expenses including underwriters’ commissions, legal fees and auditors’ fees associated with the financing. Interest and accretion expense on convertible debt were $1,642,000 and $1,596,000 respectively during the quarter.For the nine months ended September 30, 2008, interest and accretion expense were $3,779,000 and $3,483,000 respectively.Interest expense during the quarter reflects accrued interest on “facevalue” of the debt at its coupon rate 4.5% per year.Of the $3,238,000 in interest and accretion expense for the quarter, $709,000 was charged to net earnings and $2,529,000 was capitalized to construction in progress.For the nine months ended September 30, 2008, of the $7,262,000 in interest and accretion expense, $2,769,000 was charged to net earnings and $4,493,000 was capitalized to construction in progress. In March 2008, we sold our silver bullion at an average price of US$20.30 per ounce for cash proceeds of approximately $39,244,000.The silver bullion was recorded at a cost of $15,787,000, resulting in an after-tax gain of $23,457,000.No tax expense was recorded as we have sufficient tax pools to offset thetaxable gain on the sale. 4 Gain on sale of marketable securities was $2,105,000 for the nine months ended September 30, 2008 period compared to $nil in the comparable periods of the prior year as we sold some of our marketable securities in the first half of the year. Unrealized loss on financial instruments held-for-trading during the quarter was $924,000 compared to $1,860,000 in the same quarter of the prior year.The unrealized loss in the current quarter reflects a fair value adjustment on revaluation of the conversion feature associated with the Aurcana convertible debenture (see note 4(c) of our interim financial statements).For the nine months ended September 30, 2008, unrealized gain on financial instruments held-for-trading was $461,000 compared to loss of $2,176,000 in the same period of the prior year.The gain in the current period consists of $1,385,000 unrealized gain on mark-to-market adjustment of foreign exchange options in the first quarter of 2008, net of the aforementioned loss on revaluation of Aurcana convertible debenture.The unrealized losses in the prior year were primarily related to mark-to-market adjustment of foreign exchange options. Future income tax expense during the quarter was $3,016,000 compared to $457,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, future income tax expense was $3,979,000 compared to $1,617,000 in the same period of the prior year.During the quarter, we adopted new accounting guidance requiring recognition of tax benefits or losses used to offset future income tax against unrealized gains or losses on our marketable securities to be recorded in net earnings instead of other comprehensive income.Future income tax expense reflects the tax effect on change in fair value of our marketable securities, which decreased significantly during the third quarter. Write-down of other investments of $18,402,000 taken in the quarter ended March 31, 2008 relates to the impairment in estimated fair value of our investment in Canadian asset-backed commercial paper, which is further discussed in “Other Investments” in the Critical Accounting Estimates section below. In July, 2008, we closed the sale of the Shafter Silver Project in Presidio County, Texas, to Aurcana Corporation.Under the terms of the agreement, Aurcana paid us total consideration of $38,210,000consisting of $23,000,000 in cash, 15 million Aurcana common shares with a fair value of $6,900,000 and a $10,000,000 convertible debenture with a fair value of $8,310,000 (see note 4(c)).After deducting transaction cost of $520,000, sale of the Shafter Silver Project resulted in a gain on sale of mineral property of $31,526,000 (after-tax gain of $18,156,000). Summary of quarterly results The following table sets forth selected quarterly financial information for each of our last eight quarters: Quarter ending (unaudited) Total Revenues $ Earnings (Loss) $(000) Earnings (Loss) Per Share $ September 30, 2008 nil 11,212 (1) 0.18 June 30, 2008 nil (5,971) (2) (0.10) March 31, 2008 nil 1,672 (3) 0.03 December 31, 2007 nil (14,170) (4) (0.23) September 30, 2007 nil (13,356) (5) (0.21) June 30, 2007 nil (6,861) (6) (0.11) March 31, 2007 nil (836) (0.01) December 31, 2006 nil (1,701) (7) (0.02) Explanatory notes: (1) Includes $18,156,000 after-tax gain on sale of Shafter Silver Project, $1,656,000 foreign exchange gain, net of $3,016,000 future income tax expense, $2,707,000 non-cash stock based compensation expense and $924,000 unrealized loss on financial instruments held-for-trading. (2) Includes $2,436,000 in non-cash expenses related to value assigned to stock options, $1,127,000 foreign exchange loss, and $1,434,000 interest expense on convertible debt. (3) Includes $23,457,000 gain on sale of silver bullion, $2,837,000 foreign exchange gain, $1,397,000 gain on financial instruments held-for-trading and $978,000 gain on sale of marketable securities net of $18,402,000 write-down in fair value of asset-backed commercial paper. (4) Includes $4,252,000 in non-cash expenses related to value assigned to stock options and a further $8,000,000 write-down in fair value of asset-backed commercial paper. (5) Includes $4,531,000 in non-cash expenses related to values assigned to stock options, $4,000,000 write-down in fair value of asset-backed commercial paper, $2,000,000 foreign exchange loss and a $1,929,000 loss on the fair value of foreign exchange contracts. (6) Includes $4,004,000 in non-cash expenses related to values assigned to stock options and $1,889,000 in future income tax expense. (7) Includes $12,935,000 in non-cash expenses relating to values assigned to stock options and $9,722,000 in gains on sale and write-ups of marketable investments. 5 Financial Position and Liquidity Liquidity and Capital Resources At September 30, 2008, we held $144,987,000 in cash and cash equivalents and $16,064,000 in marketable securities. With working capital of $130,244,000 at September 30, 2008, we have sufficient funds to proceed with construction of the Pirquitas mine as well as complete our planned exploration programs for the remainder of the year.The Pirquitas mine is currently on plan for commissioning in the fourth quarter of 2008; we will carefully manage our resources to maintain our liquidity and capital resources through the initial commencement of production in 2009. Operating Activities Cash flows used in operations in the quarter were $3,816,000 compared to 1,651,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, cash flows used in operations were $3,628,000 compared to $2,374,000 in the same period of the prior year.The increase in cash used in operations was due to lower investment income, financing costs related to issuance of convertible notes, interest expense on convertible debt and timing of changes in non-cash working capital items. Financing Activities Cash raised from financing activities during the quarter was $227,000 compared to $1,008,000 in the same quarter of the prior year.For the nine months ended September 30, 2008, we raised net proceeds of $135,172,000 compared to $7,324,000 in the same period of the prior year.The following table summarizes cash flows from financing activities: Financing activities Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Proceeds from issuance of convertible notes - - 134,936 - Financing costs related to equity portion of convertible notes financing - - (1,440) - Shares issued for cash 227 1,008 1,676 7,324 227 1,008 135,172 7,324 6 During the first quarter, we sold US$138,000,000 ($134,936,000) in senior convertible notes.The unsecured notes bear interest at a rate of 4.5% per annum, payable semi-annually, and mature on March1,2028.Please see note 7 of our interim financial statements. During the nine months ended September 30, 2008, $1,676,000 was received from the exercise of stock options compared to $7,324,000 in the same period of the prior year. Investing Activities Sale of Silver Bullion With the development of the Pirquitas mine, we are transitioning from an acquirer of silver projects and assets to a developer of silver projects and producer of silver. In prior years, we purchased approximately 1.95 million ounces of silver bullion for investment purposes at an average cost of US$5.85 per ounce.In March 2008, we sold our silver bullion at an average price of US$20.30 per ounce for proceeds of approximately $39,244,000 (US$39,648,000). Sale of Marketable Securities For the nine months ended September 30, 2008, we sold a portion of our marketable securities for gross proceeds of $2,800,000, generating a net gain of Mineral Properties Total expenditures incurred in mineral properties during the quarter were $16,893,000 compared to $14,099,000 in the comparable quarter of the prior year.For the nine months ended September 30, 2008, $32,506,000 was incurred in mineral properties compared to $29,679,000 in the same period of the prior year.A summary by mineral property follows: Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Bowdens 79 170 217 312 Candelaria 121 51 243 249 Challacollo 19 1,028 225 1,178 Diablillos 1,467 1,261 3,720 2,071 Pirquitas 3,976 2,089 6,410 4,273 Pitarrilla 5,802 5,292 14,109 12,577 San Luis 2,104 2,893 4,923 6,540 Snowfield 4,678 2,757 4,867 3,013 Veta Colorada 16 (21) 580 130 Other 277 613 708 962 Change in non-cash working capital (1,646) (2,034) (3,496) (1,626) 16,893 14,099 32,506 29,679 The above table reflects cash expenditures incurred by property.It does not include the value of shares issued for mineral properties and other non-cash charges. 7 Pirquitas A total of $50,941,000 was spent at the Pirquitas property in Argentina during the quarter, which includes $46,965,000 on mine construction and mining equipment and $3,976,000 in exploration activities. Construction is progressing well on the project.The accommodation camp, assay laboratory, mobile fleet workshop and warehouse, gas pipeline and process water supply systems have all been completed. All of the major process equipment is on site and scheduled for installation. The Ball mill shell and Wartsila generators have been transported to site during the quarter without incident. These items are significant pieces of equipment, weighing up to 100 tonnes each and the successful transportation of these units has confirmed the integrity of our logistics systems. The Operations crews are advancing well with the open pit pre-stripping.Continuous shift operations were commenced during the quarter, and we have seen great success with the utilization of a high percentage of local people in our operator compliment. Local community employment is extremely high, and we are well supported by the local communities. The plant commissioning contract has been awarded to a reputable Argentinean company, with international experience in plant start-ups. This core team will be supplemented with our own operating crews, and process training has been ongoing for the past 3 months.We are on target to commence commissioning in the fourth quarter of 2008 and ship concentrate in the first quarter of 2009. In May 2008 we updated the proven and probable silver reserves at Pirquitas, which increased by 43% to 195.1 million ounces.In addition, tin reserves increased by 41% to 159.2 million lbs and zinc reserves by 32% to 548.5 million lbs.Based on the increased reserves, Pirquitas mine life has been extended to 14.5 years, an increase of 4.5 years from the November 2007 reserve update.The reserve is indicative of the geologic potential of the Pirquitas system and does not incorporate any deepening of the initial pit.The deposit remains open at depth.The approximate 50% increase in mine life not only adds robustness to the project, but enables a greater window of opportunity for further exploration activities.The updated reserve estimate incorporates drill data from an additional 74 reverse circulation drill holes totaling 16,850 meters of in-pit and pit wall drilling, uses metal prices of US$11.00/ounce silver, US$5.00/lb tin and US$1.05/lb zinc and is based on a new Whittle pit using total operating costs of US$22per tonne. In November 2007, we updated the capital cost estimate for the project to US$220 million plus value added tax ("IVA") from the initial capital cost estimate of US$146 million plus IVA, which was based on 2005 cost estimates.A significant portion of the increase is a result of increased costs in global construction materials and inflation pressures in Argentina, particularly labour, since the completion of the original estimate.The revised estimate includes a contingency of US$15 million.In addition, US$13.6 million of the capital cost increase is related to the layout of certain portions of the project to facilitate future expansion of the mine. As of September 30, 2008, the Company had expended US $148 million in construction costs of the total estimated US$220 million. The government of Argentina is proposing to adopt a tax on the export of concentrates for projects with fiscal stability agreements predating 2002.
